PER CURIAM:
This is an appeal from an order requiring the Commonwealth to pay for the rehabilitative therapy of appellee, Earl Howard Lyles, Jr. Mr. Lyles, a former inmate of the State Correctional Institution at Graterford, is a paraplegic now serving a modified sentence of thirty years probation. The Commonwealth, through the office of the Attorney General, contends that the lower court was without authority to *179require the Commonwealth to pay for the medical treatment of one no longer incarcerated.
Since this dispute necessarily involves the Commonwealth’s Department of Public Welfare, which has received bills for payment for appellee’s therapy, and the Bureau of Corrections, whose medical treatment capabilities are in question, we are transferring this case to the Commonwealth Court. See Pa.R.A.P. 752.
WIEAND, J., files a dissenting opinion.